Citation Nr: 1134975	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to August 2003 and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a May 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his May 2011 Board hearing that he had been treated for right foot symptoms while in Iraq during his second period of active service, to include being given medication for right foot pain.  He also testified that he had been in the Reserves after his second period of active service ended in January 2006, and that there had been periodic Reserve physicals which resulted in him being put on physical profiles for his foot.  

Currently, the first medical record showing treatment for right foot symptomatology is a July 2007 private treatment record, which indicates that the Veteran presented with a one-week history of right foot pain.  Thus, based on the Veteran's testimony, there remain outstanding treatment records from his second period of active service.  VA was advised in January 2008 that service treatment records were not available, and that if they became available, they would be forwarded.  It does not appear that this has yet been accomplished.  On remand, a request for any additional service treatment records from his second period of active service, and any records of periodic physicals and/or physical profiles for the period of his Reserve service beginning in January 2008, must be made.

The Veteran further testified that a private physician had performed right foot surgery in June 2008, and that he continued to receive VA treatment at the Austin, Texas VA Community Based Outpatient Clinic.  Because the most recent VA outpatient treatment records associated with the claims file are dated in May 2009, any records generated since that month must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional service treatment records from the Veteran's second period of active duty service (August 2004 to January 2006), and all medical records generated in conjunction with the Veteran's service in the Reserves from January 2006 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the records cannot be obtained, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Obtain copies of all VA outpatient treatment records from May 2009 to the present from the Austin Community Based Outpatient Clinic, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the records cannot be obtained, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

3.  Obtain copies of records generated in conjunction with the Veteran's June 2008 right foot surgery.  Specifically, send the Veteran a letter indicating awareness of the existence of the private records documenting the June 2008 right foot surgery, and request that the Veteran provide those records or authorization such that the RO may obtain them.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the records cannot be obtained, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

4.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of a right foot disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate radiologic tests necessary to determine the nature and etiology should be conducted.  After a complete physical examination, the VA examiner should opine as to whether it is at least as likely as not (a 50 percent or more probability) that any currently diagnosed right foot disorder had its onset during active service.  A complete rationale should be provided for any opinion stated, citing to claims files documents, or current clinical or radiologic findings, as appropriate. 

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

